             Case 1:19-mc-00461 Document 1 Filed 10/15/19 Page 1 of 3



Robert Stroup
Levy Ratner, P.C.
80 Eighth Avenue, 8th Floor
New York, NY 10011
Telephone: 212 627-8100
Facsimile: 212 627-8182
rstroup@levyratner.com

Elisabeth Oppenheimer
Bredhoff & Kaiser, P.L.L.C.
805 15th St. N.W., Suite 1000
Washington, D.C. 20005
Telephone: (202) 842-2600
Facsimile: (202) 842-1888
eoppeneimer@bredhoff.com


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             )
BOARD OF TRUSTEES OF THE                     )
PACE INDUSTRY                                )   Miscellaneous No. 19-MC-461
UNION-MANAGEMENT                             )
PENSION FUND,                                )   This document relates to:
                                             )   Ely v. Board of Trustees of the PACE
       Plaintiff,                            )   Industry Union-Management Pension Fund,
                                             )   D. Idaho. Case No. 3:19-cv-315-CWD
       v.                                    )
                                             )
MERCER, INC.                                 )
                                             )
         Defendant.                          )
------------------------------------------------------
              NOTICE OF MOTION TO COMPEL RESPONSE TO SUBPOENA
       PLEASE TAKE NOTICE that, upon this Motion to Compel Response to Subpoena,

together with the accompanying Memorandum of Law in Support, and the annexed declaration

and exhibit(s) of Plaintiffs’ Board of Trustees of the Pace Industry Union-Management Pension

Fund (“PIUMPF”), the undersigned will move before this Court, located in the courtroom of the

Presiding Judge in New York, New York, as soon as counsel may be heard, for an order pursuant

to Federal Rule of Civil Procedure 45: (i) overruling non-party Mercer, Inc.’s objections to the
                                                 1
             Case 1:19-mc-00461 Document 1 Filed 10/15/19 Page 2 of 3



dated August 14, 2019 subpoena, duly served upon Mercer in Donnie Ely, v. Board of Trustees

of the Pace Industry Union-Management Pension Fund, Civil Case No. 3:18-cv-00315-CWD,

pending in the United States District Court for the District of Idaho, and requiring Mercer to

comply with the subpoena by responding to all document requests within twenty-one (21) days

of the Court’s Order; (ii) for their attorneys’ fees and costs incurred in bringing this motion; and

(iii) granting all such other and further relief as is necessary and appropriate.



Dated: October 15, 2019                        Respectfully submitted,

                                               /s/ Robert H. Stroup
                                               Robert H. Stroup
                                               LEVY RATNER, P.C.
                                               80 8th Street, 8th Floor
                                               New York, NY 10011
                                               Phone: (212)627-8100
                                               Fax: (212) 627-8142
                                               Email: rstroup@levyratner.com

                                                       -and-

                                               Elisabeth Oppenheimer*
                                               Bredhoff & Kaiser, P.L.L.C.
                                               805 15th St. N.W., Suite 1000
                                               Washington, D.C. 20005
                                               Telephone: (202) 842-2600
                                               Facsimile: (202) 842-1888
                                               Email: eoppeneimer@bredhoff.com

                                               Attorneys for PIUMPF
                                               *Pro Hac Vice motion to be filed forthwith




                                                  2
            Case 1:19-mc-00461 Document 1 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on the 15th day of October, 2019, I filed the foregoing electronically

through the CM/ECF system. The document will be served via process server on Mercer’s

registered agent CT Corporation System, 28 Liberty Street, New York, NY 10005 on October

15, 2009, and will also be served on October 15, 2019 via FedEx and email on Mercer’s counsel

at the following address: Ronnie Brandes, Marsh & McLennan Companies, Inc., 1166 Avenue

of the Americas, New York, New York 10036, ronnie.brandes@mercer.com.

       Andrea J. Rosholt, Attorney for Plaintiff Donnie Ely
       (arosholt@hawleytroxell.com)

       Brad P. Miller, Attorney for Plaintiff Donnie Ely
       (bmiller@hawleytroxell.com)

       James P. Baker, Attorney for Plaintiff Donnie Ely
       (james.baker@bakermckenzie.com)

       Douglas A. Darch, Attorney for Plaintiff Donnie Ely
       (douglas.darch@backermckenzie.com)



                                             /s/ Robert H. Stroup
                                             Robert H. Stroup
